Jackson, C. J.
On the first trial of this case a verdict was found for $3,000; a new trial was granted, and this grant was affirmed, this court remarking that the case for the plaintiff was a weak one. On the second trial, the jury'found for the plaintiff $3,700; another newtrial was granted, and again the judgment affirmed, this court saying that a moderate verdict might be allowed to stand, but inasmuch as the amount of the first verdict had been increased in the second, the grant of the new trial would be sustained. On a third trial, the jury found for the plaintiff $1,400. The court again granted a new trial, and announced that he would do so continuously and indefinitely, because, in his judgment on the facts, there could be no recovery:
Held, that this was error, there being evidence on which the verdict could be based, and this being the third finding for the plaintiff.
Judgment reversed.